   1   James E. Cross, Bar No. 009063
       CROSS LAW FIRM, P.L.C.
   2   7301 N. 16th St., Ste. 102
       Phoenix, AZ 85020
   3   PO Box 45469
       Phoenix, AZ 85064
   4   Telephone: (602) 412-4422
       E-mail: jcross@crosslawaz.com
   5   Counsel for Timothy Shaffer, Chapter 11 Trustee
   6                              UNITED STATES BANKRUPTCY COURT
   7                                     DISTRICT OF ARIZONA
   8    In re:                                           Chapter 11
   9    POTENTIAL DYNAMIX, LLC,                          Case No. 2:11-bk-28944-DPC
  10                    Debtor.                          NOTICE OF CHANGE OF ADDRESS OF
                                                         COUNSEL FOR CHAPTER 11 TRUSTEE
  11
                 NOTICE IS HEREBY GIVEN that effective August 1, 2021, James E. Cross, counsel for
  12

  13   Timothy Shaffer, the Chapter 11 Trustee herein, has moved his office. Effective immediately, all

  14   future correspondence and pleadings should be directed to counsel for the Chapter 11 Trustee as

  15   follows:
  16

  17                                         James E. Cross, Esq.
                                            Cross Law Firm, PLC
  18                                            PO Box 45469
                                             Phoenix, AZ 85064
  19                                       jcross@crosslawaz.com
  20

  21             DATED this 2nd day of August, 2021.

  22
                                                    CROSS LAW FIRM, P.L.C.
  23

  24                                                /s/ James Cross (#9063)
                                                    James E. Cross
  25                                                Counsel for Timothy Shaffer, Chapter 11 Trustee

  26   Original filed and Copies of the foregoing
       served electronically via the Court’s
  27   CM/ECF Notification System this 2nd day of
       August, 2021, on all parties that have
  28   appeared in the case.

Case 2:11-bk-28944-DPC        Doc 626 Filed 08/02/21 Entered 08/02/21 16:16:54             Desc
                               Main Document    Page 1 of 2
       Additionally, COPIES sent via e-mail transmission
   1   this 2nd day of August, 2021, to:
   2   Dale Schian, Esq.                               Elizabeth Amorosi
       Gallagher & Kennedy                             Richard Cuellar
   3   2575 E. Camelback Rd., Suite 1100               Jennifer Giaimo
       Phoenix, AZ 85016                               Office of the U.S. Trustee
   4   Email: dale.schian@gknet.com                    230 N. 1st Ave., Suite 204
       Litigation Counsel for Timothy Shaffer,         Phoenix, AZ 85003
   5   Chapter 11 Trustee                              Email: Elizabeth.c.amorosi@usdoj.gov;
                                                       jennifer.a.giaimo@usdoj.gov
   6
       John S. Kaplan, Esq.                            Richard M. Lorenzen, Esq.
   7   Eric J. Weiss, Esq.                             Perkins Coie, LLP
       Mallory Gitt Webster, Esq.                      2901 North Central Avenue, #2000
   8   Perkins Coie, LLP                               Phoenix, Arizona 85012-2788
       1201 Third Avenue, #4900                        Email: rlorenzen@perkinscoie.com
   9   Seattle, Washington 98101-3099                  Counsel for Amazon Services LLC
       Email: jkaplan@perkinscoie.com;
  10   EWeiss@perkinscoie.com;
       MWebster@perkinscoie.com
  11   Counsel for Amazon Services LLC
  12   Christopher Dylla, Esq.                         Patrick Barrowclough, Esq.
       Office of the Arizona Attorney General          Atkinson, Hammill & Barrowclough, PC
  13   2005 N. Central Ave.                            3550 N. Central Ave., Suite 1150
       Phoenix, AZ 85004                               Phoenix, AZ 85012
  14   Email: christopher.dylla@azag.gov               Email: pbarrowclough@ahblawfirm.com
       Counsel for the Arizona Department of           Counsel for Select Nutrition Distribution
  15   Revenue
  16   Thomas Allen, Esq.
       Michael Jones, Esq.
  17   Allen, Barnes & Jones, PLC
       1850 N. Central Ave., Suite 1150
  18   Phoenix, AZ 85004
       Email: tallen@allenbarneslaw.com;
  19   mjones@allenbarneslaw.com
       Counsel for the Official Committee of
  20   Unsecured Creditors
  21

  22   /s/ Kara L. Stewart
  23

  24

  25

  26

  27

  28                                             -2-

Case 2:11-bk-28944-DPC       Doc 626 Filed 08/02/21 Entered 08/02/21 16:16:54             Desc
                              Main Document    Page 2 of 2
